Case: 3:19-cv-00338-WHR-MRM Doc #: 11 Filed: 04/27/20 Page: 1 of 2 PAGEID #: 300




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

ANITA IDLER,

                       Petitioner,                :   Case No. 3:19-cv-338

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

WARDEN,
 Dayton Correctional Institution,

                                                  :
                       Respondent.


                                RECOMMITAL ORDER


        This habeas corpus case is before the Court on Respondent’s Objections (ECF No. 10) to

the Magistrate Judge’s Report and Recommendations recommending that the writ of habeas corpus

be granted (ECF No. 9).

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.

      27 2020.
April ___,

                                                               /s/ Walter H. Rice (per Judge Rice authorization after his review)
                                                                     ________________________
                                                                              Walter H. Rice
                                                                        United States District Judge




                                                 1
Case: 3:19-cv-00338-WHR-MRM Doc #: 11 Filed: 04/27/20 Page: 2 of 2 PAGEID #: 301




                                       2
